Case 4:21-cv-00219-BSM Document 4-1 Filed 05/06/21 Page 1 of 2

 

m™ Complete items 1,2, and 3.
m Print your name and address on the reverse
so that we can return the card to you.

m@ Attach this card to the back of the mailpiece,
or on the front if space permits.

A. Te
Bb Agent
Cl Addressee

Poy Roy

 

B. > en by (Pringed Name)
J asaph Bon “wv

 

G. Date of Delivery .

Ue ag DIM en

 

1 Eni! Addressed to:
i ly Seaneterlin Nottaze
BH -Sfepherrson-berne
aff Ape
Sronclan 7th “FES

HNN

9590 9402 5656 9308 0905 73

 

D. Is delivery address Gifferent from item 17 CJ Yes
if YES, enter delivery address below: LJ No

1090 N cho ot A 183¢
Me chuinson KS

 

C6002

 

3. Service Type 1 Priority Mail Express®

rtified Malt Restricted Delivery
Collect on Deilvery

sturn Recelpt for
Merchandise

 

2. Article Number (Transfer from service label)

 

 

7018 Ob80 O000 2059 4561

(1 Signature Confirmation

Restricted Delivery Restricted Delivery

 

0 Adult Signature ( Registered Mail™ :
O Adult Signature Restricted Delivery C Registered Mail Restricted
O Certified Mal® livery

1 Collect on Delivery Restricted Delivery [1 Signature Confirmation™ °

 

, PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt

EXHIBIT

campapenei ait PROC Camee tia maaan ge:

ai

 
9/9/2021 Case 4:21-cv-00219-BSM Document 421° FREYUS B21 Page 2 of 2

USPS Tracking’

FAQs >

Track Another Package +

Remove X

Tracking Number: 70180680000020994561

Your item has been delivered to an agent for final delivery in ATCHISON, KS 66002 on April 28,
2021 at 6:34 am.

 

 

 

Y Delivered to Agent for Final Delivery x
April 28, 2021 at 6:34 am 8.
ATCHISON, KS 66002 ©
o
Get Updates .v
Text & Email Updates Vv
Tracking History Vv
Vv

Product Information

See Less WA

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70180680000020994561 1/2
